DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/20.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/046,847, filed on 7/26/18.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/18/20, 1/8/21, 4/22/21, 10/14/21.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2013/0109158 A1; “Lee”) in view of Huo et al. (U.S. 2013/0203227 A1; “Huo”).
Regarding claim 11, Lee discloses a first sub-array comprising: 
A first through hole (opening which is filled by 140, Fig. 1P) penetrating a first stacked layer (161-168, 110, Fig. 1P) along a vertical direction;
A first channel structure (141, Fig. 1P) disposed at the bottom of the first through hole;
A second channel structure (145, Fig. 1P) in contact with the first channel structure (141, Fig. 1P) disposed in the first through hole;
A third channel structure (147, 112, Fig. 1P) in contact with the second channel structure (145, Fig. 1P) disposed over the first through hole, wherein a size of the third channel structure (147, 112, Fig. 1P) along a lateral direction is larger than a top aperture of the first through hole.
Yet, Lee does not disclose the following:
A second stacked layer disposed on the third channel structure;
A second through hole penetrating the second stacked layer along the vertical direction;
A fourth channel structure in contact with the third channel structure disposed in the second through hole;
A fifth channel structure in contact with the fourth channel structure disposed over the second through hole.
However, Huo discloses vertically stacking identical sub-arrays (Fig. 4).  This has the advantage of forming a reliable, high-density storage array.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Lee with vertically stacking an identical sub-array comprising a second stacked layer disposed on the third channel structure, a second through hole penetrating the second stacked layer along the vertical direction, a fourth channel structure in contact with the third channel structure disposed in the second through hole, and a fifth channel structure in contact with the fourth channel structure disposed over the second through hole on the first sub-array, as taught by Huo, so as to form a reliable, high-density storage array.
Regarding claim 12, Lee discloses a first functional layer (143, Fig. 1P) disposed between a sidewall of the first through hole (opening which is filled by 140, Fig. 1P) and the second channel structure (145, Fig. 1P) as part of the first sub-array.  Since Huo discloses vertically stacking an identical sub-array, the combination of Lee in view of Huo would also teach a second functional layer disposed between a sidewall of the second through hole and the fourth channel structure [as part of the second sub-array].
Regarding claim 14, Lee discloses a first filling structure (191, Fig. 1P) covering the surface of the second channel structure (145, Fig. 1P).  Huo discloses a first through hole (of lower Storage Sub-Array, Fig. 4) interconnected with a second through hole (of 
Regarding claim 15, Lee discloses the first stacked layer includes a first number of conductor (161-168, Fig. 1P)/dielectric layer pairs (110, Fig. 1P) ([0049]).  Since Huo discloses vertically stacking an identical sub-array, the combination of Lee in view of Huo would also teach the second stack layer includes a second number of conductor/dielectric pairs [as part of the second sub-array].
Yet, Lee and Huo do not disclose the first number and second number are not less than 32.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select a first and second number of conductor/dielectric pairs to be not less than 32, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 16, Lee discloses a third channel structure (147, 112, Fig. 1P) but does not explicitly disclose its thickness is between 30 nm and 70 nm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select a thickness of the third channel structure to be between 30 nm and 70 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 
Regarding claim 17, Lee discloses a first through hole (opening which is filled by 140, Fig. 1P) with a size difference between a top aperture and bottom aperture less than 30 nm (Fig. 1P).  Since Huo discloses vertically stacking an identical sub-array, the combination of Lee in view of Huo would also teach the second through hole would also have a size difference between a top aperture and bottom aperture less than 30 nm [as part of the second sub-array].
Regarding claim 18, Lee discloses a first sub-array comprising: 
A first stacked layer (161-168, 110, Fig. 1P) disposed on a substrate (101);
A plurality of channels structures penetrating the first stacked layer ();
Wherein each of the plurality of channel structures comprises:
A first through hole (opening which is filled by 140, Fig. 1P) penetrating the first stacked layer (161-168, 110, Fig. 1P);
A first channel structure (141, Fig. 1P) disposed at the bottom of the first through hole and in contact with the substrate (101, Fig. 1P);
A second channel structure (145, Fig. 1P) in contact with the first channel structure (141, Fig. 1P) and disposed in the first through hole;
A third channel structure (147, 112, Fig. 1P) in contact with the second channel structure (145, Fig. 1P) disposed over the first through hole.
Yet, Lee does not disclose the following:
A second stacked layer disposed on the third channel structure;
A second through hole penetrating the second stacked layer along the vertical direction;
A fourth channel structure in contact with the third channel structure disposed in the second through hole;
A fifth channel structure in contact with the fourth channel structure disposed over the second through hole.
However, Huo discloses vertically stacking identical sub-arrays (Fig. 4).  This has the advantage of forming a reliable, high-density storage array.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Lee with vertically stacking an identical sub-array comprising a second stacked layer disposed on the third channel structure, a second through hole penetrating the second stacked layer along the vertical direction, a fourth channel structure in contact with the third channel structure disposed in the second through hole, and a fifth channel structure in contact with the fourth channel structure disposed over the second through hole on the first sub-array, as taught by Huo, so as to form a reliable, high-density storage array.
Regarding claim 19, Lee discloses a first functional layer (143, Fig. 1P) disposed between a sidewall of the first through hole (opening which is filled by 140, Fig. 1P) and the second channel structure (145, Fig. 1P) as part of the first sub-array.  Since Huo discloses vertically stacking an identical sub-array, the combination of Lee in view of Huo would also teach a second functional layer disposed between a sidewall of the second through hole and the fourth channel structure [as part of the second sub-array].
Regarding claim 20, Lee discloses a third channel structure (147, Fig. 1P) but does not explicitly disclose its thickness is between 30 nm and 70 nm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select a thickness of the third channel structure to be between 30 nm and 70 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 and 18-20 of copending Application No. 16/046,847 (reference application). 
Claim 11 of the instant application corresponds with claim 11 of the ‘847 application.
Claim 12 of the instant application corresponds with claim 11 of the ‘847 application.
Claim 13 of the instant application corresponds with claim 12 of the ‘847 application.
Claim 14 of the instant application corresponds with claim 13 of the ‘847 application.
Claim 15 of the instant application corresponds with claims 14-15 of the ‘847 application.
Claim 16 of the instant application corresponds with claim 18 of the ‘847 application.
Claim 17 of the instant application corresponds with claim 19 of the ‘847 application.
Claim 18 of the instant application corresponds with claim 20 of the ‘847 application.
Claim 19 of the instant application corresponds with claim 20 of the ‘847 application.
Claim 20 of the instant application corresponds with claims 20 and 19 of the ‘847 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812